


109 HR 5793 IH: To require the Secretary of Defense, in coordination with

U.S. House of Representatives
2006-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5793
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2006
			Mr. Jindal introduced
			 the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To require the Secretary of Defense, in coordination with
		  the Secretary of Homeland Security and State governments, to develop detailed
		  operational plans regarding Defense Support to Civil Authorities
		  missions.
	
	
		1.Department of Defense
			 operational plans for Armed Forces support for civil authoritiesThe Secretary of Defense, in coordination
			 with the Secretary of Homeland Security and State governments, shall develop
			 detailed operational plans regarding the use of the Armed Forces to support
			 activities of civil authorities, known as Defense Support to Civil Authorities
			 missions. These plans shall specifically address response options to
			 hurricanes, wildfires, earthquakes, pandemic, and other natural disasters.
		
